737 N.W.2d 702 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Eddie Ryan LEWIS, a/k/a Edward Lewis, Defendant-Appellant.
Docket No. 134504. COA No. 273234.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the April 17, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.